PER CURIAM.
The appellant Tonya Kay Autry filed an action in the circuit court of Dade County, Florida, against The Stokes Foundation, Inc., a Florida corporation, and its president Julia Jean Stokes. The plaintiff alleged she was the president of Animal Haven, Inc., a North Carolina corporation devoted to animal welfare; that repeated requests by her to Stokes Foundation for money “for herself and to be used for Animal Haven, Inc.” had been refused, and that Animal Haven, Inc. is a proper subject to receive funds from the Stokes Foundation in that its activities come within the purposes and objects for which donations are made by the foundation. On defendants’ motion, the trial court dismissed the complaint with leave to amend. No amendment was filed, and the plaintiff appealed.
We have considered the written arguments presented on the appeal, and conclude that the trial court was not in error in *744dismissing the cause, in that the complaint did not present any contractual or other legal obligation of the defendants to plaintiff.
Affirmed.